DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 13-14 and 18 and species Lactobacillus acidophilus and cannabidiol (CBD) in the reply filed on 06 October, 2022 is acknowledged.  The traversal is on the ground that no undue search burden for the examiner exists. This is not found persuasive because the claims of product and process of use were found to be distinct in accordance to the requirements set forth in MPEP section 806.05(h) and the formulation as claimed ultimately requires a different field of search to that of the method of use. The election of species is deemed necessary as the various species recited in the claims are not obvious variants of each other, and the search that would be required to encompass the entirety of potential embodiments encompassed by the claims is near innumerable.
Therefore, requirement is still deemed proper and is therefore made FINAL.
Priority
Priority to provisional application 62/978,191 filed on 18 February 2020 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10 September, 2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 17 February 2021, have been accepted by the examiner.
Claim status
Claims 1-20 are currently pending.
Claims 1-12, 15-17, and 19-20 are currently withdrawn from consideration.
Claims 13-14, and 18 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (WO 00/35465) in view of Hensley (Global News, September 20, 2018) evidenced by Sauer (Cannabismd, October 2, 2019).
The instant claims recite a method of treating a vaginal or urogenital infection or inflammation comprising administering a suppository daily for at least 3 days. Reid teaches a method for delivering                                                  Lactobacillus probiotics to a subject for the purpose of treating or preventing vaginal and urogenital infection (pg. 2, Lines 6-10). Reid teaches that probiotics can be delivered via several routes and still achieve the desired effect of treating vaginal and urogenital conditions, including via vaginal suppository (pg. 9, lines 1-5). 
Reid further teaches several strains of Lactobacillus that may be used as a probiotic in the disclosed method including Lactobacillus Acidophilus (pg. 6, lines 15-20). Lastly Reid teaches a method whereby patients are administered a probiotic daily over the course of 14 days (pg. 13, lines 1-5). Reid teaches this method in the context of the patients taking the probiotic orally. However, one skilled in the art would reasonably conclude that a patient utilizing probiotic treatment would need the probiotic to be administered at least once daily over a significant period of time to allow for the aggregation of the desired probiotic in the body in order to elicit the desired effect no matter how the probiotic is administered.
Reid does not teach using CBD in a method of probiotic treatment. 
Hensley teaches of vaginal CBD suppositories and their potential to aid in menstrual cramping and inflammation (see introduction paragraph and the “Does CBD help with menstrual cramps?” section). This establishes that methods of using CBD in vaginal suppository form are known in the art. It is obvious to develop a method of a combination treatment that utilizes CBD and probiotics for vaginal/urogenital infections and inflammation. One skilled in the art would reasonably conclude that CDB and probiotic formulations could be combined for treatment as evidenced by Sauer (see first paragraph) and used in the method of treating vaginal/urogenital infections/inflammation. One skilled in the art would be motivated to do so as probiotics are known to aid in the rebalancing of the microbiome and disrupt pathogenic bacterial growth and preliminary research suggests that CBD may aid in alleviating the pain associated with inflammatory conditions (see Hensley, “Does CBD help with menstrual cramps?” section second para). Thus, one skilled in the art would conclude that the combination treatment would be beneficial as CBD can act as pain relief while the probiotic treats the infection.
Therefore, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Conclusion
No claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/    Examiner, Art Unit 1651                                                                                                                                                                                         
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651